ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
Appellant urges that this court by its original opinion is permitting the conviction to stand upon things proven to have occurred in Wise or Jack Counties, and not in Tarrant County, the place of Newman’s last detention. We do not so construe the opinion. The things that occurred between appellant and Newman upon the occasion of his first detention are so inseparably connected with the subsequent arrest in Tarrant County as to have been admissible if they threw light upon the question as to whether appellant was guilty of committing an offense in Tarrant County. The evidence as to the occurrences in other counties was so limited in the court’s charge.
It is stated in the motion for rehearing: “We desire to expressly call the attention of the Court to the fact that this cause was tried in the trial court by the State, on the theory that Appellant did not have a warrant of arrest at the time the arrest was made; and, secondly, if he did have a warrant of arrest he was guilty of false imprisonment for failure to take said L. B. Newman before the nearest Justice of the Peace.”
Whether appellant had a warrant of arrest when he took Newman into custody in Tarrant County, or whether he obtained the warrant after he got back to the justice court with Newman was an issue. There was no complaint of the manner in which the case was submitted to the jury. If the case was tried upon the theory stated by appellant in his motion there is no way for this court to ascertain whether the verdict was based on a finding by the jury that appellant had no warrant of arrest, or upon the fact that he failed to take Newman before a magistrate in Tarrant County and give him opportunity to make bond. That appellant thought the latter question was pertinent is evidenced from a special charge requested by him and given by the court, as follows:
“You are further charged as part of the law in this case that if you find from the evidence, or have a reasonable doubt thereof, that the defendant, Rush Montgomery, had a warrant issued out of the Justice Court of Jack County, Precinct 2, Texas, for one L. B. Newman at the time of his arrest, if any, in Tarrant *613County, Texas, and you further find and believe from the evidence or have a reasonable doubt thereof, that the defendant believed that he was authorized to return the said L. B. Newman before the Justice of the Peace of Jack County, Precinct 2, Texas, without first taking the said L. B. Newman before a magistrate in Tarrant County, Texas, you will by your verdict find the defendant not guilty.”
It must, of course, be understood that what we said in our original opinion had reference to the facts of this particular case, and was so restricted in the opinion itself.
Believing a correct conclusion was reached originally, appellant’s motion for rehearing is overruled.